Citation Nr: 1809688	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for bilateral ankle osteoarthritis.

3. Entitlement to service connection for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Army from July 1986 to August 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

A videoconference hearing was held before the undersigned in August 2017. A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for bilateral pes planus and service connection for bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral ankle osteoarthritis is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral ankle osteoarthritis have been met. 
38 U.S.C. §§ 1110, 1131, 1157 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). As this decision is completely favorable regarding the issue being adjudicated, there is no reason to belabor the impact of the VA's duty to notify and assist on this matter. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With a chronic disease shown in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker, 708 F.3d at 1337. Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends his bilateral ankle osteoarthritis is etiologically related to service, or in the alternative, secondary to his service-connected foot conditions.

The Board recognizes the Veteran has a current diagnosis of bilateral ankle osteoarthritis. See November 2009 treatment record and December 2017 VA examination. The Board also recognizes the Veteran complained of ankle pain in service, although there was no diagnosis for ankle osteoarthritis. See May 1994 Medical Board evaluation and August 2017 hearing transcript. Therefore, the question before the Board is whether the Veteran's bilateral ankle osteoarthritis is as likely as not related to the ankle pain the Veteran experienced in service.

Resolving reasonable doubt in favor of the Veteran, the Board concludes the Veteran's bilateral ankle osteoarthritis is etiologically related to service.

At a February 2013 VA examination, the Veteran reported he developed ankle pain while doing road marches in the military. The examiner opined the Veteran's ankle condition was less likely than not caused by his service-connected hallux valgus. He did not opine on direct service connection. A different examiner provided a May 2013 addendum opinion stating the Veteran's bilateral ankle condition was not service-connected because there was no clinical attention directed to his ankles while in service.

At his August 2017 hearing before the undersigned, the Veteran reported he did not have ankle pain before entering service. He reported ankle pain gradually started during service and worsened with extensive marching. He reported because he was in a team leader position, he did not want to be seen regularly going to sick call, so he would take Motrin. He reported his ankle pain has continued since service.

A December 2017 VA examiner opined the Veteran's ankle osteoarthritis is as likely as not service-connected. He noted the Veteran's ankle pain started in the military and continued to present day. He noted the Veteran was later diagnosed with bilateral ankle osteoarthritis. 

The Board gives great probative weight to the opinion of the December 2017 VA examiner that the Veteran's bilateral ankle osteoarthritis is as likely as not related to service. The examiner based this opinion on the Veteran's lay statements reporting ankle pain starting in service. The Veteran is competent to report ankle pain and its onset. The Board finds the Veteran's statements credible because it is consistent with his separation medical board examination and later diagnosis of ankle osteoarthritis. 

The Board gives limited weight to the May 2013 VA addendum opinion that the Veteran's ankles are not service-connected. The sole rationale was the lack of clinical attention directed to the Veteran's ankles in service. The examiner failed to consider and discuss the Veteran's lay statements or the medical board examination noting ankle pain, which the Board finds credible.

The Veteran also contended that his bilateral ankle osteoarthritis was caused or aggravated by his service-connected foot conditions. As the Board has come to a favorable determination on a direct service connection basis, there is no need to discuss the Veteran's secondary service connection contention.

Resolving reasonable doubt in favor of the Veteran, the Board concludes the Veteran's bilateral ankle osteoarthritis is etiologically related to service. Entitlement to service connection for bilateral ankle osteoarthritis is warranted. 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral ankle osteoarthritis is granted.


REMAND

The Board finds the VA examination opinions addressing service connection for bilateral pes planus and bilateral plantar fasciitis inadequate. 

Regarding the issue of service connection for bilateral pes planus, the opinions of record do not sufficiently discuss whether the Veteran's pes planus pre-existed service using the clear and unmistakable standard. A Veteran is presumed in sound condition at entrance to service except as to defects, infirmities, or disorders noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entrance and was not aggravated by such service. 38 U.S.C. §§ 1111, 1132. The February 2013 and December 2017 VA examination opinions did not address the notation of pes planus at the entrance examination, and the May 2013 VA examination addendum opinion did not use the clear and unmistakable standard or provide any rationale as to why the Veteran's pes planus was not aggravated in service. 

Regarding the issue of service connection for bilateral plantar fasciitis, the February 2013 VA opinion stated the Veteran's history of frostbite injury of the feet with subsequent surgeries on his feet are sufficient reason to have residual tendonitis and fasciitis. The May 2013 VA addendum opinion stated there was no indication the Veteran's plantar fasciitis was related to frostbite and stated plantar fasciitis is common sequela to longstanding pes planus. These opinions are in direct conflict. An adequate opinion on the etiology of the Veteran's plantar fasciitis is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a qualified medical professional, preferably a podiatrist, to obtain a medical opinion on the nature and etiology of the Veteran's bilateral pes planus and bilateral plantar fasciitis. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

In regard to bilateral pes planus:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pes planus pre-existed service?

(b) If pes planus clearly and unmistakably pre-existed service, is it clear and unmistakable (obvious, manifest, and undebatable) that the condition was NOT aggravated during service?

(c) If possible aggravation of the Veteran's pes planus occurred in service, is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the condition?

(d) If pes planus did not clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent or better probability) that the Veteran's pes planus had its onset in service or is otherwise etiologically related to service?

(e) If pes planus did not clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent or better probability) that the Veteran's pes planus was caused or aggravated by his other service-connected foot conditions?

In answering (a)-(e), the examiner must discuss the July 1986 entrance examination noting pes planus, mild, the February 1992 STR observing bilateral pes planus, and the May 1994 Medical Board evaluation observing pes planus. 

Please note, a recorded "history of" a disorder, in and of itself, is not sufficient to constitute a "noting" under 38 C.F.R. § 3.304(b). Such a notation may, however, be considered in the determination of whether clear and unmistakable evidence exists to rebut the presumption of soundness. See Crowe v. Brown, 7 Vet. App. 238 (1994).

If aggravation is found, the examiner is asked to state the baseline level of severity of pes planus before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's pes planus and what level of increase was due to aggravation from his service-connected condition(s).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

In regard to bilateral plantar fasciitis:

(f) Is it at least as likely as not (50 percent or better probability) that the Veteran's plantar fasciitis had its onset in service or is otherwise etiologically related to his service?

(g) Is it at least as likely as not (50 percent or better probability) that the Veteran's plantar fasciitis was caused or aggravated by his other service-connected foot conditions?

(h) Is it at least as likely as not (50 percent or better probability) that the Veteran's plantar fasciitis was caused or aggravated by his pes planus?

In answering (f)-(h), the examiner must discuss the February 2012 VA examiner stating the Veteran's history of frostbite injury with subsequent surgeries are sufficient reason to have residual tendonitis and fasciitis; and the May 2013 VA addendum opinion stating plantar fasciits is common sequela to longstanding pes planus.

If aggravation is found, the examiner is asked to state the baseline level of severity of plantar fasciitis before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's plantar fasciitis and what level of increase was due to aggravation from his service-connected condition(s).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


